Page, J.
Conceding that the darkness of the hallway was chargeable to the defendant’s negligence, through failure to observe the requirements of the Tenement House Law, this did nothing more than furnish a condition by which the injury was made possible. The injury would not have occurred but for the independent act of the boy in negligently running down the stairs ■ and colliding with the plaintiff. The act was an independent cause of the injury by one for whose act the defendant was not responsible, and by one over whom she had no control. The stairway was shown to be in good condition; there were no obstacles in the way and no pitfall or dangerous opening was shown to exist to endanger plaintiff’s progress, therefore, from all that appears by the evidence, the trip would have been made safely, notwithstanding the darkness, but for the boy’s negligent descent of the. stairs. How is it possible then to hold that the darkness was the proximate cause of the injury? An able writer on negligence stated the proposition: “Supposing that, if it had not been for the intervention of a responsible third party, the defendant’s negligence would have produced no damage to the plaintiff; is the defendant liable to the plaintiff? This question must be answered in the negative, for the general reason that casual connection between negligence and damage is broken by the interposition of independent human- action.” Whart., § 134. The Supreme Court of the United States said: “ The question also is, was there an unbroken connection between the wrongful act and the injury — a continuous operation. Did the facts constitute a continuous succession of events so linked together as to make a natural whole, or was there some *141independent cause intervening between the wrong and the injury?” M. & St. P. Ry. Co. v. Kellogg, 94 U. S. 469, 475. The defendant in this case was chargeable for all the consequences that naí” ally flow from her .negligent act, and was liable for the consequences which could have been reasonably foreseen. It cannot be said that the boy’s heedlessly and carelessly running down the stairs naturally followed from the darkness of the hallway. For could the defendant reasonably foresee his negligent act in thus running into the plaintiff The reasonable acts of a prudent man may be foreseen, but the negligent acts of a careless person are beyond the ken of human foresight. The principles controlling this case are well known. Their application to a particular case is difficult, and the citation of authorities without a careful consideration of the facts of each case is not profitable. It may be that the negligence of the defendant-in failing to properly light the hallway was causa sine qua non. But the causa causans was the negligence of the boy in colliding with the plaintiff. For this act of an independent third person the defendant cannot be held liable.
The setting aside of a verdict without a direction for the future disposition of the case leaves the matter in an anomalous condition.
The order should be modified by granting a new trial, with costs to abide the event, and, as modified, affirmed, without costs.
Seabuey, J., concurs.